AO 245B (Rev 05/15/2018) Judgment in a Cnminal Petty Case (Modified)                                                                Page l of I



                                   UNITED STATES DISTRICT COURT
                                             SOUTHERN DISTRICT OF CALIFORNIA

                    United States of America                               JUDGMENT IN A CRIMINAL CASE
                                                                           (For Offenses Committed On or After November I, t 987)
                               v.

             Ismael Luciano Gonzalez-Gonzalez                              Case Number: 3:18-mj-23326-KSC

                                                                           Robert C Schlein
                                                                           Defendant's Attorney


REGISTRATION NO. 73367298

THE DEFENDANT:
 12:1 pleaded guilty to count( s) I of Complaint
                                         ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~




 D was found guilty to count( s)
       after a plea of not guilty.
       Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

Title & Section                  Natnre of Offense                                                           Count Number(s)
8: 1325                          ILLEGAL ENTRY (Misdemeanor)                                                 I

 D The defendant has been found not guilty on count(s)                 ~~~~~~~~~~~~~~~~~~~




 D Count(s)      ~~~~~~~~~~~~~~~~~~
                                                                           dismissed on the motion of the United States.

                                            IMPRISONMENT
       The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of:
                                              TIME SERVED

12:1   Assessment: $I 0 WAIVED
12:1   Fine: WAIVED
12:1   Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
the    defendant's possession at the time of arrest upon their deportation or removal.

     IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances.

                                                                        Friday, December 28, 2018
                                                                        Date of Imposition of Sentence

                                              FILED

                                   BY
                                             Dec 28 2018
                                      CLERK, U.S. DISTRICT COURT
                                   SOUTHERN DISTRICT OF CALIFORNIA
                                              sl sncas        DEPUTY
                                                                        •
                                                                        ~~~~ C~~FORD     S.
                                                                        UNITED STATES MAGISTRATE JUDGE



                                                                                                               3: l 8-mj-23326-KSC
